DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 5, 9-16, 18, 20-22, 36, 37, 42, 43, 45, 46, 50 are currently pending.
Priority:  This application is a CON of 14/680,086 (04/07/2015, now US 10730866)
14/680,086 has PRO 61/976,089 (04/07/2014).
Election/Restrictions
Applicant affirmed the election of Group I, claims 5, 9-16, 18, 20-22, 36, 37, 50, in the reply dated 6/17/22.  
Applicant also affirmed elected the following species (compound 78):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

determined to read on claims 5, 14, 16, 18, 20-22, 36, 37, 50.  
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  Accordingly, claims 9-13, 15, are hereby withdrawn.
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 14, 18, 20, 22, 37, 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dishington et al. (US20110034454). 
Dishington teaches the following at [0868]:

    PNG
    media_image2.png
    463
    514
    media_image2.png
    Greyscale

which corresponds to claim 5’s Formula V :
W4=CH ; X=NH ; 
Y,Z=CH ; 
R1e,1f=H ; 
G = C(=O)E (E=hydroxy); 
R5 = morpholin-4-yl
and anticipates the claims.  
	Applicant amended the claims in a manner where R5 does not read on the above compound.  This rejection is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 14, 16, 18, 20-22, 37, 50 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
The claims define the compound based on Formula V, however “R5” “R1d” are not defined in the claims.  
Applicant appropriately amended the claims.  The rejection is withdrawn.

NEW CLAIM REJECTIONS NECESSITATED BY AMENDMENT
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 14, 18, 20-22, 37, 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reddy et al. (US20100286135). 
Reddy teaches the following compound in claim 98:

    PNG
    media_image3.png
    599
    469
    media_image3.png
    Greyscale

which corresponds to claim 5’s Formula V :
W4=CH ; X=NH ; 
Y,Z=CH ; 
R1e,1f=H ; 
G = C(=O)E; E=NR1R2;  R1=substituted-heteroaryl (substituted with heterocyclo); R2=H  
R5 = H
and anticipates the claims.  Regarding claim 50, Reddy teaches C-14 and H-3 isotopically labelled ([0129]-[0130]) and would also be inherently present as naturally occurring isotopes.

Claim Objections
Claim 36 is objected for reading on non-elected subject matter as a result of the restriction to the elected species ONLY.
Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        August 17, 2022 11:39 am